Citation Nr: 1618324	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-22 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of colon cancer, to include as due to herbicide exposure or as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to July 1964.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision of the RO in Pittsburgh, Pennsylvania.

The case was remanded by the Board in January 2015 for additional development.

The issue of entitlement to service connection for arthritis, to include in the hip and back, was raised in the Veteran's May 2010 substantive appeal.  However, this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's colon cancer was not present in service or until many years thereafter, and is not related to service or to an incident of service origin, including to exposure to herbicides or asbestos; nor is it proximately due to, or chronically aggravated by, his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for residuals of colon cancer have not been met.  38 U.S.C.A. §§ 1131, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in March 2009 satisfied the duty to notify provisions with respect to service connection, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records, and his identified and available VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's January 2015 remand, the RO also obtained up-to-date VA treatment records dated from October 2014 through August 2015 from the VA Healthcare System in Pittsburgh, Pennsylvania. 

Further, in compliance with the Board's remand in January 2015, a VA examination and medical opinion was obtained in April 2015 to address the relationship between the Veteran's colon cancer and his service and/or his service-connected diabetes.  The Board finds that this examination and opinion are adequate to decide the issue on appeal because the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings to include nexus opinions, with adequate bases for the opinions.  Consequently, the Board concludes that the VA examination in this case is adequate for VA purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Based on the foregoing, the Board finds that there has been substantial compliance with the instructions from its January 2015 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In this case, the Veteran is seeking service connection for residuals of colon cancer as due to exposure to Agent Orange.  Alternatively, the Veteran contends that his colon cancer warrants service connection on a direct or secondary basis.  See Combee v. Brown, 34 F 3d 1039, 1043 (Fed. Cir. 1994).  He maintains that his colon cancer was caused by constant exposure to asbestos while on board the USS COCOPA or exposure to other carcinogens and/or lead in service.  In a March 2009 written statement, he reported that the pipes were all insulated with asbestos and that when sleeping in his bunk, the pipes were approximately one foot from his head.  He reported that he spent approximately three years serving on that ship.  The Veteran also maintains that his colon cancer is secondary to his service-connected diabetes mellitus, type II.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) chronically aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e) (2015).

A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

The Veteran claims that his colon cancer was due to exposure to Agent Orange during his military service.  The Veteran's personnel records, including deck logs for USS COCOPA, indicates that he served aboard USS COCOPA, which was docked in Vietnam.  For VA purposes, the Veteran is presumed to have been exposed to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).

However, colon cancer is not among those diseases presumptively linked to herbicide exposure.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The Veteran contends that his colon cancer was malignant gastrointestinal stromal tumor, which is a type of soft tissue sarcoma.  To support this theory, the representative submitted a medical journal article that indicates that malignant gastrointestinal stromal tumors found in the colon are soft tissue sarcomas.  However, an April 2015 VA examiner opined that it is less likely than not (less than 50 percent probability) that the Veteran's colon cancer is a soft tissue sarcoma or is a malignant gastrointestinal stromal tumor because he has pathology-proven adenocarcinoma of the rectum and this category of cancer is not a soft tissue sarcoma or is related to soft tissue sarcomas by pathology or etiology as his pathology.

Thus, the Veteran's colon cancer would not warrant service connection on a presumptive basis based on Agent Orange exposure.  Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

However, service connection is also not warranted on a non presumptive direct-incurrence basis or on a secondary basis.  Service treatment records do not show complaints of, treatment for, or diagnosis of cancer or any colon or rectal condition.  Nor does the Veteran contend that he was treated for any colon or rectal symptoms or diagnosed with malignant tumors in service or the presumptive one year period following separation from service in 1964.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

VA treatment records show that in March 2008, the Veteran was diagnosed with colorectal adenocarcinoma, which was treated surgically with left hemicolectomy, followed by adjuvant chemotherapy.  VA outpatient treatment records reflect that he continues to follow with oncology and gastrointestinal (GI) clinics, including regular testing to ensure remission since 2008.  During an April 2015 VA intestinal conditions examination, the Veteran reported that ever since the surgery in 2008, he has suffered from diarrhea and intolerance to lactose.

Regarding the etiology of the Veteran's colon cancer, the only competent opinion of record as to whether the Veteran's colon cancer is related to his active service or his service-connected diabetes is negative to his claim.  Specifically, the April 2015 VA examiner provided an opinion that it is less likely than not (less than 50 percent probability) that the Veteran's colon cancer is related to his military service.  In support of this opinion, the examiner provided the following rationale:

Colorectal cancer is one of the most commonly diagnosed malignancies in the US.  There are certain conditions that have been proven to be directly related to the development of colorectal cancer to include hereditary conditions, personal or family history of adenopolyposis, ulcerative colitis, Crohn's disease, abdominal radiation, race and gender, acromegaly and renal transplantation.  It is recommended to have increased and early surveillance for patients with above conditions.  [The Veteran's] mother had early age colorectal cancer at age 49.  [The Veteran] therefore was at higher risk of developing colorectal cancer because of this association genetically.

In addition, the examiner noted that "there has not been any association, or increased risk found for developing colorectal cancer with Agent Orange, or [a]sbestos, or any other military exposure."  In this regard, in January 2015, the Veteran's representative has provided medical journal articles suggesting a strong link between lung cancer and asbestos exposure.  However, these articles indicate that epidemiologic studies do not clearly or consistently show a strong link between cancers at other sites and exposure asbestos and that it has been hard to evaluate lead's ability to cause cancer.

The examiner further opined that it is less likely than not (less than 50 percent probability) that the Veteran's colon cancer was either caused, or aggravated (worsened beyond the natural progression) by, his diabetes mellitus type II.  In reaching this conclusion, the examiner provided the following rationale:

Then there are certain medical conditions that have been shown to increase the risk of developing colorectal cancer without a direct causative effect.  These conditions do not alter the usual surveillance recommendations.  These conditions include diabetes and insulin resistance, alcohol use, androgen deprivation therapy, cholecystectomy, obesity, cigarette smoking, coronary artery disease, HIV and even possibly caffeine intake.  A direct causative effect has not been shown between these conditions and developing of colorectal cancer. 

There is literature to show an increased risk of developing colorectal cancer to include rectal cancer (20% higher incidence) in patients with diabetes, or insulin resistance.  However this increased risk is not a cause-effect relationship.  There are many other factors that have been found to increase a person's risk of developing colorectal cancer from their race and gender to their weight and alcohol intake as listed above.  None of these risk factors are considered to be direct causes of colorectal cancer and experts do not recommend modifying surveillance criteria for these individuals.  In addition, the [Veteran's] diabetes was officially diagnosed in 2013 despite having had some abnormal glucose readings earlier in his medical records to indicate an impaired glucose intolerance and not overt diabetes.

The conclusion of the VA examiner is based on a thorough review of the Veteran's claims file, and is consistent with the other medical evidence of record.  For this reason, the Board accords significant probative value to the examiners' medical opinion.

The Veteran's representative has submitted a medical treatise article, extracted from the Internet, which suggests that type II diabetes mellitus is a risk factor for colorectal cancer.  However, while offering a general description of the Veteran's colorectal cancer, that article does not discuss the nature and severity of his specific symptoms.  Such generic evidence, without a supplemental opinion from a medical professional, lacks the degree of certainty necessary to support his claim.  Cf. Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998) (noting that medical literature or treatises can provide important support when combined with an opinion of a medical professional if the article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion).

Further, the April 2015 VA examiner is consistent with the treatise evidence submitted by the representative as it acknowledges that while diabetes, or insulin resistance, is a risk factor for developing colorectal cancer.  However, the examiner noted that in the Veteran's case, his diabetes was officially diagnosed in 2013 despite having had some abnormal glucose readings earlier, and he was at higher risk of developing colorectal cancer because of his family history of his mother having early age colorectal cancer at age 49.

The Veteran maintains that his colon cancer is secondary to exposure to Agent Orange, asbestos, lead, or other carcinogens or his service-connected diabetes mellitus, type II.  Lay evidence may be competent to establish medical etiology or nexus.  Davidson, 581 F.3d at 1316.  However, the causation of a neurological disorder falls outside the realm of knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran is competent to describe his symptoms and their onset, but cancer is not a simple medical condition, such as a broken leg, because the condition affects the internal nerves system, which is a condition a lay person cannot perceive through the senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For this reason, the Board determines that the Veteran's colon cancer is not a simple medical condition that a lay person is competent to identify.  Where, as here, there is a question of a diagnosis, not capable of lay observation, and the claimed disability is not a simple medical condition, the Veteran is not competent to state that the current disability was caused by service, including as due to exposure to herbicides or other carcinogens, or service-connected diabetes.  The etiology of colon cancer involves a complex medical question, one typically determined by persons with medical training, and does not lend itself to lay opinion evidence.  Id.  The Veteran has not demonstrated that he has expertise in medical matters.  To this extent, his statements regarding etiology of his colon cancer are of no probative value.

The Board also notes the arguments made by the Veteran that certain past Board decisions have granted service connection for colon cancer as due to exposure to herbicides; he submitted a news article featuring a veteran's widow's case where her deceased husband's colon cancer was found to have been caused directly, not presumptively, by exposure Agent Orange.  However, past Board decisions in other cases are not precedential, which is to say they are not binding on the Board.  See 38 C.F.R. § 20.1303 (2015).  The positive medical opinions relied on for favorable Board decisions do not pertain directly to the Veteran or this case, and may not have been supported by adequate rationale.  Here, the Board finds, based on the ample evidence presented in this particular case, that the weight of competent medical evidence of record indicates that the Veteran's colon cancer was not caused by his service.

In summary, the Veteran's colon cancer is not among those diseases presumptively linked to herbicide exposure, and the most probative evidence of record does not relate the etiology of the Veteran's current residuals of colon cancer to his military service or a service-connected disability, nor demonstrate that it is chronically aggravated by service-connected disability.  Hence, the preponderance of the evidence is against his claim for service connection.  As such, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of colon cancer is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


